Citation Nr: 1637991	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-27 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bipolar disorder and anxiety disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from November 1986 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A notice of disagreement was received in November 2010, a statement of the case was issued in October 2012, and a substantive appeal was received in October 2012.

In June 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  


FINDING OF FACT

The evidence is in relative equipoise with respect to whether the Veteran's current bipolar disorder first manifested in service.


CONCLUSION OF LAW

The evidence is in relative equipoise with respect to whether the criteria for service connection for bipolar disorder have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

II.  Service Connection

The Veteran has claimed entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder and anxiety disorder.  He essentially contends that this disability either originated during service or that it existed prior to service and was aggravated by service.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Personality disorders are considered congenital or developmental defects and, therefore, are not diseases or injuries for the purposes of service connection.  38 C.F.R. § 3.303(c), 4.9 (2015); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, if a disease or injury is superimposed over the congenital or developmental defect during service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).

A veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or when clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111  (West 2014).  The burden is on the Government to rebut the presumption of sound condition upon induction by clear and unmistakable evidence showing that the disorder existed prior to service and was not aggravated by service.  See VAOPGCPREC 3-2003 (holding in part, that 38 C.F.R. § 3.304(b)  is inconsistent with 38 U.S.C. § 1111  to the extent it states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service).

Special considerations apply to claims involving alcoholism or drug abuse.  Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse, effective for claims filed as in the instant case after October 31, 1990.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  The VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

The Board observes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol abuse disability incurred during service or for any secondary disability that resulted from primary alcohol abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  There can be service connection for compensation purposes for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  However, a veteran can only recover if able to "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Allen, 237 F.3d at 1381.  Such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

Turning to the evidence of record, the claims file contains a September 1986 psychiatric hospitalization record from shortly before his entrance into service.  This record reflects that the Veteran was acting out at home, with aggressive interactions with his mother.  It was noted that the Veteran has had some adjustment problems dealing with difficulties at home.  He reported feeling frustration, worry, fear, insecurity, occasional depression, anxiety, problems controlling his temper, and much uncertainty about his future.  He denied suicidal ideas and a sleep disorder.  He reported smoking one pack of cigarettes per day and occasionally using alcohol two to three times per week, up to a six-pack nightly, primarily at events like parties.  It was noted that his father was in alcohol treatment, his sister was in treatment for adolescent problems, and his mother was on the verge of a nervous breakdown.  He denied personally having any previous psychiatric history.  On mental status examination, the Veteran was alert, oriented, cooperative, intelligent, had good insight capacity, and presently had good behavioral control.  There was no evidence of psychotic features, and there were no delusions or hallucinations.  Cognitively, he was fully intact and fairly self-disclosing.  He admitted to temper problems and frustration, insecurity, worry, and fear.  Judgment was impulsive by history.  He had difficulty developing strategies for lifestyle modifications.  He seemed sincerely motivated for treatment.  

Another record from discharge from the September 1986 hospitalization diagnosed the Veteran with adjustment disorder with mixed emotional features, and also notes family dysfunction.  The clinical summary notes that full scale psychological testing revealed intelligence in the high-average range.  Minnesota Multiphasic Personality Inventory (MMPI) testing suggested moderate anxiety, that the Veteran was self-centered and infantile with his expectations of other people, and that he had great need for attention and was resentful and hostile when the demands were not met.  He feared emotional involvement and would become uncomfortable in heterosexual relationships.  He was hyperactive and emotionally labile.  He had unrealistic self-appraisal and tended to impress others as being grandiose, boastful, and fickle.  It was noted that he was vague and evasive and had low self-esteem.  The Veteran's family was brought in for a comprehensive family assessment, and there was much hostility and aggressiveness demonstrated between the family members and the Veteran.  On discharge, the Veteran's condition was considered to have improved.  The prognosis was guarded because of the need for continued family therapy and feedback and monitoring of their differences.  He was instructed to follow up for continued family and individual psychotherapy, and he was discharged on no medications.  

The Veteran denied ever having been treated for a mental condition on a September 1986 applicant medical prescreening form.  

He was found to be clinically normal psychiatrically on his October 1986 enlistment, July 1988 periodic, and October 1989 Chapter 9 separation examination reports.  

He expressly denied any history of, or current, depression or excessive worry or nervous trouble of any sort on his October 1986 enlistment and October 1989 Chapter 9 separation medical history reports.  The October 1989 record expressly notes that the Veteran was tested for ten days in September 1986 to determine whether he had psychological problems, and the test was negative.  

A January 1987 notation of stress reaction appears as a temporary (minor) problem on his master problem list.  

A June 1987 service treatment record notes an assessment of alcohol abuse.  It was noted that he had been having difficulty dealing with family problems and increased alcohol usage.  He was unhappy with Army life and reported a history of recent acute alcohol abuse.  

Another June 1987 record reflects that the Veteran enrolled in Alcohol and Drug Abuse Prevention and Control Program (ADAPCP).  

Another June 1987 alcohol evaluation reflects that the Veteran's condition was stable.  It notes that the Veteran had a history of brief psychiatric hospitalization prior to enlistment that was not reflected in the enlistment examination report.  It was noted that he remains dissatisfied with Army life.

A September 1987 ADAPCP progress report notes that the Veteran was making fair progress.

A December 1987 ADAPCP progress report notes that the Veteran was making good progress.

A December 1987 service treatment record notes an assessment of alcohol abuse, continuous, in treatment, and of adjustment disorder by history, resolved.  It was noted that the Veteran had a pre-service history of psychiatric admission, which records revealed was diagnosed as adjustment disorder secondary to family dysfunction.  No other problems were noted, and it was noted that the Veteran had apparently decided to stay in the Army.  It was noted that his pre-service hospitalization was apparently the result of a transient situational disturbance, now resolved.  Therefore, it was opined that there is no psychiatric contraindication to the Veteran having Personnel Reliability Program (PRP) status at this time, but it was noted that the determination will rest with the Veteran's commander based on his understanding of the Veteran's progress in the Army alcohol rehabilitation program.  

On a May 1988 dental patient medical history form, the Veteran reported having received psychiatric treatment for alcohol abuse six months earlier.  

A January 1989 service treatment record reflects that the Veteran underwent a psychosocial evaluation and was given no diagnosis.  

An August 1989 service treatment record reflects that the Veteran was seen for a health clinic consultation for what was listed as a provisional impression of alcohol abuse.  Another record from that month lists a diagnosis of alcoholism.  

An August 1989 mental health services record notes that the Veteran was seen as an ADAPCP self-referral for a history of alcohol abuse and because he desired to quit drinking because of perceived/actual interference with occupational, mental, and social functioning.  It was noted that he had a positive history for loss of control consumption, high quantity and frequency of excessive use, blackouts, and positive family history of addiction process.  It was noted that he had been alcohol free for approximately 10 days.  They discussed Antabuse treatment until he could enter inpatient/residential treatment.  Mental status was within normal limits.  There was no suicidal or homicidal ideation.  There was no thought disorder or cognitive impairment.  He was fully oriented.  He was assessed as having alcohol abuse, episodic, moderate, and marital problems.  There was no apparent personality disorder.  

Another August 1989 record reflects that he was experiencing withdrawal symptoms.

In September 1989, the Veteran again entered ADAPCP with a diagnosis/basis for enrollment of alcohol dependence, continuous.  

In another September 1989 record, the Veteran was assessed as having a probable alcohol dependency, and it was noted that he was willfully drinking alcohol while on Antabuse.  An October 1989 service treatment record reflects that the Veteran had suffered a concussion and was getting headaches.  (A September 1986 psychiatric record notes that the Veteran was getting headaches from a motor vehicle accident he had suffered in July 1986.)  

An October 1989 memorandum entitled "Separation Under AR 635-200, Chapter 9," reflects that action had been initiated to separate the Veteran for alcohol rehabilitation failure.  This memorandum noted that the Veteran had been involved in ADAPCP twice and that he had again referred himself to the program in August 1989.  However, it was noted that the Veteran had not abided by the terms of this most recent treatment, including not having attended Alcoholics Anonymous, having arrived to work under the influence of alcohol, and having been removed from Antabuse by his physician because of his continued irresponsible drinking.

A November 1989 record reflects that the Veteran was temporarily suspended and then disqualified from his nuclear duty position as a missile handler because of a medical determination of dependency on alcohol and Chapter 9 rehabilitation failure.  Another record from that month revoked the Veteran's secret clearance and removed him from the PRP because he was determined by medical authority to be dependent on alcohol and was being processed for Chapter 9 discharge.

Following the Veteran's separation from service, the earliest medical evidence of a psychiatric disability appears in the Veteran's VA medical records.  An April 2007 record notes that the Veteran last received VA mental health treatment for an overdose five years earlier.

The claims file also contains May 2007 records from an April/May 2007 ten-day psychiatric hospitalization.  These records reflect the Veteran was admitted due to suicidal ideation and depressed mood, and that he had overdosed on sleeping pills, rat poison, and Ativan.  A discharge diagnosis of bipolar, mixed type, was given.  One record from this hospitalization notes that the Veteran had a history of treatment for depression with VA.  A diagnosis of major depressive disorder, recurrent, severe, without psychotic features, was given.  It was also noted that the Veteran had denied prior psychiatric inpatient treatment.  On his discharge, he was sent to VA for further treatment.

VA medical records also describe the Veteran's VA inpatient hospitalization upon his transfer from private care.  These records note that there was no evidence of psychosis on evaluation of the Veteran.  One record lists an assessment of major depressive disorder, recurrent.  These records note that the Veteran has a history of overdose, depressive disorder not otherwise specified, and alcohol dependence and cluster B traits.  It was noted that, on recent discharge, he was given Axis I diagnoses of depressive disorder not otherwise specified and alcohol dependence.  He was given an Axis II diagnosis of cluster B traits.  It was the treatment team's opinion that the Veteran's behavior is a direct result of his underlying Axis II pathology and is unlikely to change in an acute stabilization unit.  

The claims file also contains records from an adult intake screening/assessment from a private community mental health center at which the Veteran was hospitalized in May 2007.  One of these records notes that the Veteran reported he was due to be released from jail that day but that he expressed to the jail nurse some difficulty coping due to not having his medications.  He reported that he had five suicide attempts in the past eight weeks and that, while he is not currently suicidal because things are better in his life, he is "'slipping back and forth about thinking about suicide.'"  He also reported that he has had some difficulty dealing with everything in his life lately.  This record diagnosed the Veteran with bipolar disorder not otherwise specified and with obsessive compulsive disorder.  

Another May 2007 report from the crisis stabilization unit includes a description of the Veteran's history, current symptoms, and treatment.  It includes the psychiatric diagnoses of polysubstance dependency (alcohol, benzodiazepine, and THC), rule out bipolar disorder, and rule out substance induced mood disorder.  It lists rule out borderline traits under the personality disorders section.  It was noted that he was going to be admitted for monitoring and stabilization and for the gathering of collateral information.  Following this monitoring, a diagnosis of "Bipolar Mixed" was made.  

On his April 2010 claim form, the Veteran claimed entitlement to service connection for severe depression, anxiety, and chemically-induced bipolar disorder.  He reported that each of these disabilities began in November 1986 and that he has been treated for them from April 2007 to the present.  

The record contains a lengthy statement from the Veteran's mother in which she describes his psychiatric symptoms.  She noted that the Veteran has expressed to her "that he believes that his inability to sustain long term employment or accept promotions are related to his feelings of overwhelming anxiety, depression, and/or mood changes."  She noted that, "[i]t is at these times, he said, that he feels most vulnerable to drink, become ill, overmedicate, and generally feel overwhelmed."  

The Veteran underwent a VA examination in June 2010.  Thie examination report reflects review of the VA medical records and interview and examination of the Veteran.  This report notes, in part, that the Veteran was arrested for driving under the influence in December 2001.  Based on review of the record and interview and examination of the Veteran, the examiner listed Axis I diagnoses of bipolar disorder II, not otherwise specified;  anxiety disorder, not otherwise specified; and alcohol dependence.  The examiner also listed an Axis II diagnosis of personality disorder, not otherwise specified (cluster B traits).  

The examiner could not resolve the question of whether the Veteran has a current diagnosis that is a result of or the same as treatment shown during active duty service without resort to speculation.  In her rationale, the examiner noted that the Veteran acknowledged a history of behavioral disturbance and occupational difficulties that date back to before service (with self-reported hospitalization, inability to maintain either of two pre-service jobs).  She stated that these problems may well have been the early manifestations of a personality disorder, as such problems have continued and others have continued to unfold.  The Veteran's in-service treatment was primarily for alcohol dependence and for support with personal problems.  The personal problems are most likely a function of his personality disorder.  The mood symptoms seen at that time may have been part of his personality disorder or the first symptoms of his bipolar disorder.  However, without pre-service treatment records, the onset of the Veteran's bipolar depression as being prior to enlistment could not be ruled out.  The examiner concluded that she cannot resolve this issue any further without mere speculation.  In a September 2010 addendum, the examiner stated that, without any documentation detailing the nature of the Veteran's pre-service psychiatric history, diagnoses, and severity of those illnesses, no baseline against which to measure the Veteran's current illness is available.  As such, she could not offer, without resort to mere speculation, an opinion as to whether or not the Veteran's military service increased any psychiatric illness beyond the natural progression or if his current symptom presentation is based on the natural progression of the illness.  

In a July 2010 statement, the Veteran reported that he believes that his conditions are related to his military service and that they were not properly diagnosed while he was on active duty.  

In another July 2010 statement, the Veteran stated that he has chemically-induced bipolar disorder that began during his active duty service.  He reported that social drinking was popular in the area in which he was stationed and that he self-medicated to deal with stress.  He reported that "[p]rior to these events I have never been exposed to an environment that was so predisposed to alcohol consumption to this degree."  

On his November 2010 notice of disagreement, the Veteran opined that his military service aggravated his bipolar condition and contributed to his anxiety and severe depression.  

A June 2016 nexus statement from the Veteran's treating physician notes that the Veteran has claimed entitlement to service connection for bipolar disorder.  It was noted that the Veteran contends he began having mental issues while in the military and that these problems have continued over the years.  The physician opined that the Veteran's psychiatric disability is at least as likely as not caused by or a result of military service.  As a rationale, the physician noted that the Veteran reported having had mental health treatments while on active duty.  He reported having been discharged 11 months earlier from the military.  He reported having had an alcohol problem while stationed in Germany and that he had to go back to reunite with his wife of one year, who was a German who had decided to go back to Germany with their two children because she was homesick.  The Veteran feels his alcohol problem surfaced under peer pressure and masked some of his other symptoms.

The Board finds that the above evidence places into equipoise the question of whether the Veteran has an acquired psychiatric disability that is etiologically related to his military service.  

With respect to a current psychiatric disability, the record reflects that the Veteran has been diagnosed with bipolar disorder, anxiety disorder, and alcohol dependence during the pendency of this appeal.  He has also been diagnosed with a personality disorder, not otherwise specified (cluster B traits).  

With respect to an in-service disability, as noted above, a veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or when clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111  (West 2014).  The burden is on the Government to rebut the presumption of sound condition upon induction by clear and unmistakable evidence showing that the disorder existed prior to service and was not aggravated by service.  See VAOPGCPREC 3-2003.  

In the case at hand, the Veteran was found to be clinically normal psychiatrically at the time of his October 1986 enlistment examination.  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the psychiatric disability preexisted service and was clearly and unmistakably not aggravated by service.   

The Board finds that the presumption of soundness in this case has not been rebutted, as the evidence does not clearly and unmistakably show that a psychiatric disability preexisted service.  Specifically, the Board notes that the December 1987 service treatment record characterized the Veteran's pre-service adjustment disorder as being the result of a transient situational disturbance that has now been resolved.  

Turning to the Veteran's service treatment records themselves, the only in-service psychiatric diagnosis was for alcohol abuse.  As noted above, compensation cannot be awarded for a primary alcohol abuse disability incurred during service.  Allen, supra.  In addition, the Veteran was evaluated for additional psychiatric disability and for personality disorder during service, but these tests were negative.  

The June 2010 VA examiner's opinion suggests that the Veteran's in-service mood symptoms may have been the first symptoms of a personality disorder or bipolar disorder.  She could not, however, rule out pre-service onset of bipolar depression.  Given, however, that the presumption of soundness has not been rebutted in this case, the Board will presume that bipolar depression did not have its onset prior to service.  

With respect to nexus, in response to the September 2010 addendum opinion request, the examiner affirmed that she was unable to measure the Veteran's current illness in relation to possible pre-service manifestations of such illness.  She also stated that she could not offer an opinion as to whether the Veteran's military service increased this illness beyond the natural progression or if his current symptoms are based on the natural progression of his illness.  Her explanation suggests to the Board that symptoms of the Veteran's bipolar disorder (or personality disorder) did at least manifest during service.  Had they not, questions regarding the nature, diagnoses, and severity of such illness prior to entrance into service would not be relevant to determining whether military service increased the Veteran's disability beyond the natural progression, and the examiner would not have had to speculate whether military service aggravated any current bipolar disorder (or personality disorder).

In short, the June 2010 VA examination report and September 2010 addendum opinion, when read together, are highly suggestive that the Veteran's in-service mood symptoms were due to either a personality disorder or bipolar disorder.  The record gives no reason to suggest that it is more likely that symptoms of the Veteran's personality disorder, and not of his bipolar disorder, were first manifested in service in the form of mood symptoms.  The Board therefore, finds that the evidence is in relative equipoise with respect to the question of whether the Veteran's bipolar disorder first manifested during service.  Consequently, the Board will resolve reasonable doubt in the Veteran's favor and find that entitlement to service connection for bipolar disorder with anxiety disorder is warranted.  

ORDER

Entitlement to service connection for bipolar disorder with anxiety disorder is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


